                                                            HONORABLE MARSHA J. PECHMAN
 1
 2

 3

 4

 5

 6
 7                            UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     RHONDA BROWN, a Washington resident,
10                                                             NO. 2:18-CV-01791-MJP
                            Plaintiff,
11   v.                                                        STIPULATION AND
12   THE UNIVERSITY OF WASHINGTON,                             ORDER DISMISSING
     5TH AVENUE THEATER ASSOCIATION,                           CLAIMS AGAINST
13   and 5TH AVENUE THEATER                                    DEFENDANT
     FOUNDATION,                                               UNIVERSITY OF
14                                                             WASHINGTON WITHOUT
                            Defendants.                        PREJUDICE
15
16
17                                          STIPULATON


18         Plaintiff Rhonda Brown and Defendant University of Washington (“UW”), by their

19   respective undersigned counsel, hereby stipulate and agree that all of Plaintiff’s claims against
20
     the University of Washington in this action shall be dismissed without prejudice and without
21
     an award of attorneys fees or costs to either party.
22
23

24

25   STIPULATION AND PROPOSED ORDER                         WASHINGTON CIVIL & DISABILITY ADVOCATE
     DISMISSING CLAIMS AGAINST                                      4115 Roosevelt Way NE, Suite B
26   DEFENDANT UNIVERSITY OF                                              Seattle, WA 98105
     WASHINGTON WITHOUT PREJUDICE                                          (206) 402-5846
     Civil Action No. 2:18-cv-01791-MJP
     Page 1 of 4
 1   Dated: June 11, 2019.
 2
 3   REED PRUETT WALTERS LARSEN PLLC
 4   By: /s/ Mark D. Walters
     Mark D. Walters, WSBA #25537
 5   11120 N.E. 2nd Street, Suite 200
     Bellevue, Washington 98004
 6   Tel.: 425.688.7620
     Email: mwalters@rpwlawfirm.com
 7   Counsel for Plaintiff, Rhonda Brown
 8
     WASHINGTON CIVIL & DISABILITY ADVOCATE
 9
     By: /s/ Conrad A. Reynoldson
     Conrad A. Reynoldson, WSBA #48187
10   4115 Roosevelt Way NE, Suite B
     Seattle, Washington 98105
11   Tel.: 206.876-8515
     Email: Conrad@wacda.com
12
     Counsel for Plaintiff Rhonda Brown
13
14
     GARVEY SCHUBERT BARER, P.C.
15
     By: /s/ David R. West
16   David R. West, WSBA #13680
     1191 Second Avenue, 18th Floor
17   Seattle, Washington 98101
     Tel.: 206.464.3939
18   Email: drwest@gsblaw.com
     Counsel for Defendant University of Washington
19

20

21

22

23

24

25   STIPULATION AND PROPOSED ORDER                   WASHINGTON CIVIL & DISABILITY ADVOCATE
     DISMISSING CLAIMS AGAINST                                4115 Roosevelt Way NE, Suite B
26   DEFENDANT UNIVERSITY OF                                        Seattle, WA 98105

     WASHINGTON WITHOUT PREJUDICE                                    (206) 402-5846
     Civil Action No. 2:18-cv-01791-MJP
     Page 2 of 4
                                                 ORDER
1
2
              Based on the above stipulation, it is hereby ORDERED that all of Plaintiff’s claims
3
     asserted in this action against the University of Washington shall be, and hereby are, dismissed
4
     from this action without prejudice and without an award of attorneys fees or costs to either
5
     party.
6

7
              DATED this 12th day of June, 2019.




                                                   A
                                                   Marsha J. Pechman
                                                   United States District Judge

14

20

21

22

23

24




     WASHINGTON WITHOUT PREJUDICE                                         (206) 402-5846
     Civil Action No. 2:18-cv-01791-MJP
     Page 3 of 4
